Opinion by
Dallinger, J.
In accordance with stipulation of counsel, atomizers, flacons, boxes, incense burners, bottles, trays, whisky barrels, and atomizers and droppers were held dutiable at 40 percent under paragraph 339. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Rice v. United States (T. D. 49373), and Abstract 39456 cited. Hollow flasks were held dutiable as hollow ware at 40 percent under paragraph 339 on the authority of Viking Trading Co. v. United States (C. D. 132). Mirrors similar to those the subject of Abstract 8950 were held dutiable at 50 percent under paragraph 230.